 

 

Case 1:19-cv-00332-FJS-CFH Document 6-1 Filed 04/18/19 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ANDREA J. NUSSINOW,

 

Plaintiff, CERTIFICATE OF SERVICE
-against- Civil Case No.: 1:19-cv-332
COUNTY OF COLUMBIA, RONALD PEREZ, as (FIS/CFH)

President of Columbia-Greene Humane Society, Inc.
and in his individual capacity, LEE DELISLE, as
Chief Investigator for the Columbia-Greene Humane
Society, Inc. and in his individual capacity, and
COLUMBIA-GREENE HUMANE SOCIETY, INC.,
doing business as the Columbia-Greene Humane
Society/SPCA,

Defendants.

 

[hereby certify that on April 18, 2019, I electronically filed a Stipulation on behalf of
defendant County of Columbia in the above-captioned matter with the Clerk of the District
Court, using the CM/ECF system which sent notification of such filing to the following:

MANSFIELD, GAUTIER & ROSENTHAL, LLP
Attorneys for Plaintiff Andrea J. Nussinow

Attn: Lisa Rosenthal, Esq.

Bar Roll No.: 700844

55 Old Post Road North

Red Hook, New York 12571

E-mail: rosenthal@mgrlawyer.com

     

Thomas K, Marohy
Bar Roll No. 505396

Attorneys for Defendant County of Columbia

407 Albany Shaker Road

Loudonville, New York 12211

Telephone: 518-690-0096

E-mail: tmurphy@murphyburnslaw.com

 
